IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER : CIVIL ACTION
v. NO. 15-951
PENNSYLVANIA DEPT. OF
CORRECTIONS, et al.
ORDER
AND NOW, this 2" day of December 2019, upon considering the pro se Plaintiffs “First

Combined Motion to Make Sept. 30, 2019 Memorandum Order Appealable and for Extension of
Time to Submit Petition for Permission to Appeal” (ECF Doc. No. 344), failing to demonstrate
exceptional circumstances to justify piecemeal litigation through an interlocutory appeal, and for
reasons in the accompanying Memorandum, it is ORDERED the pro se Plaintiff's Motion (ECF

Doc. No. 344) is DENIED.

 

KEA NEY, J.
